The question here is the identity of the heifer. State's witnesses testified the heifer was the property of Henson. The defendant's witnesses testified the heifer was the property of Robinson. The parties had different views of the identity of the heifer based exclusively on the color of the heifer. She was not marked *Page 586 
or branded. She was driven on the public road and killed and butchered in the day time under claim of ownership. See Heath v. State 97 Fla. 331. Welch v. State, 97 Fla. 456.